          Case 2:21-cr-00174-NBF Document 20 Filed 04/30/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            )
                                                    )
                vs.                                 )    Criminal Nos. 08-224/18-125/21-174
                                                    )
WILLIAM KELLY PENN,                                 )
                                                    )
                                 Defendant.         )


                      HEARING ON – Videoconference SR Violations (08-224)/
                         Sentencing (18-125)/COP & Sentencing (21-174)
                                 Before Judge Nora Barry Fischer

Benjamin Risacher, AUSA                             Andrew Lipson, AFPD
Appear for U.S.A.                                   Appear for Defendant

Nick Capaccio
Angelica Banta
Appear for Probation Office

Hearing begun 4/29/2021 at 9:12 a.m.                Hearing adjourned to

Hearing concluded 4/29/2021 at 12:55 p.m.           Stenographer: D. Rowe
                                                    Clerk: B. Kravetz

                                              WITNESSES:

                For U.S.A.                           For Defendant

Defense counsel meets with Defendant in private breakout session; Oath administered to defendant; Court
confirms with Defendant that he consents to appear by video conference; Court finds that hearing cannot
be further delayed without serious harm to the interests of justice; Court finds Defendant knowingly and
voluntarily waived right to appear in person and consents to use of video conference; Court finds
Defendant competent to proceed in all three matters, Crim. Nos. 08-224, 18-125 and 21-174.

As to the Indictment at Crim. No. 21-174, Court asks defendant questions from colloquy and defendant
indicates understanding; Court details charges; Court advises defendant of trial rights; Defendant
indicates understanding of charges and trial rights; Court advises defendant regarding Sentencing
Guidelines application & pertinent Supreme Court & Circuit Court decisions; Court advises defendant of
potential penalties; Court accepts Defendant’s waiver of presentence investigation report; Court makes
findings as to advisory guidelines to which no objections are lodged by the parties; Government details
elements of the offenses and summarizes evidence against the defendant; Defendant accepts
Government’s evidence; Defendant indicates wish to plead guilty; Court accepts Defendant’s plea and
enters a Judgment of Guilt as to Count 1; Defendant authorizes counsel to sign change of plea form on his
behalf and executed form forwarded to law clerk to be made part of the record.

As to SR violations at Crim. No. 08-224, Court details background of case and allegations in Petition;
Defendant admits violations; Court finds defendant committed each of the violations indicated in the
Petition; Parties decline to present evidence given admissions; Court makes factual findings regarding
evidence on the record and as to sentencing guidelines and statutory penalties; no objections lodged to
Court’s findings.
           Case 2:21-cr-00174-NBF Document 20 Filed 04/30/21 Page 2 of 2



As to Crim. No. 18-125, Court details background of case; Court asks defendant questions re: Presentence
Report, Addendum, Second Addendum, Tentative Findings, Supplemental Tentative Findings, and
Amended Presentence Report, defendant answers & understands; Court remarks on Guidelines and
pertinent Supreme Court & Circuit Court decisions; Court notes that parties have no further objections to
Amended Presentence Report; Court adopts the Amended Presentence Report, Addendum, and Second
Addendum, except as otherwise set forth in the Court’s Supplemental Tentative Findings & Rulings;
Court adopts its Supplemental Tentative Findings & Rulings as its Initial Findings and Rulings.

With respect to the sentencing portion of the hearing as to all three cases, Crim. Nos. 08-224, 18-125 &
21-174, the parties decline to present witnesses; Court admits additional documentary exhibit from the
defense; Court makes factual findings regarding evidence presented; Court hears argument from counsel
on Defendant’s motion for variance and request for partial concurrence of sentences and other aspects of
sentence; Defendant makes a statement to the Court; Defendant has confidential breakout session with
counsel; Court denies Defendant’s motion for variance and request for concurrent sentences, for reasons
fully stated on the record.

Sentence imposed: time served incarceration for the supervised release violations at Count 1 of the
Indictment at Crim. No. 08-224; 46 months at Count 1 of the Indictment at Crim. No. 18-125; and 6
months at Count 1 of the Indictment at Crim. No. 21-174; said terms of imprisonment shall run
consecutively. The Court credits time served in presentence custody from the date of arrest until 4/29/21
to the sentence at Crim. No. 08-224. Additional recommendations set forth in the Judgments. Total term
of six (6) years’ supervised release; consisting of six (6) years at Crim. No. 18-125 and one (1) year at
Crim. No. 21-174; said terms of supervised release shall run concurrently; Fine waived; $125.00 Special
Assessment ($100 at Crim. No. 18-125 & $25 at Crim. No. 21-174), due immediately; Court states its
reasons for imposition of Sentence; Court advises Defendant of appeal rights;

Defendant remanded to custody of USMS. The parties did not request a copy of the transcript and it was
not ordered at this time.

Exhibit List follows.
